Per. Curiam,
After a careful consideration of the arguments of the appellant’s counsel and of the authorities cited by them, we are unanimous in the opinion that the decree incorporating the borough of Morton is not void. It was entered by a court of competent jurisdiction, and on appeal from an order dismissing a petition to vacate it, filed after the time for appeal had gone by, every presumption in favor of its validity is to be made. There is a manifest difference between the decree of incorporation entered in the case and that considered in Wayne Borough, 12 Pa. Superior Ct. 363, 372; but in calling attention to this difference we are not to be understood as qualifying what we said in those cases as to the propriety of referring a petition for the incorporation of a borough to a master for investigation, and giving to his report the weight, which, in Pennsylvania prior to the present equity rules, was given to the report of a master in chancery. There is no warrant of law for this mode of procedure, but there was nothing said or even *470intimated in that decision to warrant the inference that we deemed the decree absolutely void, a thing which conferred no rights and imposed no obligations, which any one could treat as a mere nullity, and any one interested could have stricken from the record at any time, no matter how remote, that he might see fit to move therefor. It would be contrary to sound principle to hold that a decree entered by a court having jurisdiction of the person and the subject-matter may be so treated merely because the proceedings were irregular, or because it was based on incompetent evidence, or because it is inferable from the record that the judge who entered it erroneously took into consideration the report of a master upon the questions of law and of fact involved. The consequences of so holding in a proceeding of this kind would be intolerable, as is clearly shown in the opinion of the learned judge of the court below. The legislature has provided a mode for the correction of such errors, and has prescribed the time within which it must be resorted to, if the decree is to be set aside. After that time had been allowed to expire, without any action, and the term at which it was entered had ended, neither the court that entered it, nor this court could treat the decree as a mere nullity and summarily strike it from the record.
Thus viewing the case, it is unnecessary to consider the questions raised by the motion to quash the appeal. We are all of opinion that the court below was clearly right in refusing the appellant’s motion.
The order of August 13, 1900, discharging the rule to show cause granted June 4, 1900 is affirmed, and the appeal is dismissed at the costs of the appellant.